Citation Nr: 0807522	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
shoulder lipoma, claimed as secondary to radiation exposure.

3.  Entitlement to service connection for headaches and 
nervous system malfunction, claimed as secondary to radiation 
exposure.

4.  Entitlement to service connection for visual 
disabilities, claimed as secondary to radiation exposure.

5.  Entitlement to service connection for osteoarthritis, 
claimed as secondary to radiation exposure.

6.  Entitlement to service connection for right shoulder 
bursitis, claimed as secondary to radiation exposure.

7.  Entitlement to service connection for 
hyperlipoproteinemia, claimed as secondary to radiation 
exposure.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
angina pectoris with hypertension, claimed as secondary to 
radiation exposure.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease, claimed as secondary to radiation 
exposure.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anxiety neurosis, claimed as secondary to radiation exposure.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
respiratory problems, claimed as secondary to radiation 
exposure.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for liver 
cirrhosis, claimed as secondary to radiation exposure.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pancreatitis, claimed as secondary to radiation exposure.

14.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bone cyst, claimed as secondary to radiation exposure.

15.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
muscle aches, claimed as secondary to radiation exposure.

16.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for joint 
and bone aches, claimed as secondary to radiation exposure.

17.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
impotence, claimed as secondary to radiation exposure.

18.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gall bladder injury, claimed as secondary to radiation 
exposure.

19.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
pain, claimed as secondary to radiation exposure.

20.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for knee 
pain, claimed as secondary to radiation exposure.

21.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for elbow 
pain, claimed as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946.  This claim is on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2008.  A copy of 
the transcript is of record.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by subjective complaints 
of intrusive thoughts, nightmares, hypervigilance, and early 
startle reflex; and objective evidence of normal speech, 
normal thought process and content, orientation as to person, 
place, and time, fair insight, judgment, and impulse control, 
and no evidence of suicidal/homicidal ideation or obsessional 
rituals.

2. The RO denied service connection for the veteran's various 
radiation exposure claims in rating decisions dated August 
1986 and June 1992.  The veteran did not appeal and those 
decisions became final.

3. In January 2005, the veteran sought to reopen his claims 
for angina pectoris, peptic ulcer disease, anxiety neurosis, 
right shoulder lipoma, respiratory problems, liver cirrhosis, 
pancreatitis, bone cyst, muscle aches, joint and bone aches, 
impotence, gall bladder injury, back pain, knee pain, and 
elbow pain, all claimed as secondary to radiation exposure.

4. Evidence received since the June 1992 decision is either 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.

5.  Hyperlipoproteinemia, without manifestations of an 
underlying disability, is not a disability for which 
compensation is payable.

6.  Headaches and nervous system malfunction, visual 
disabilities, osteoarthritis, right shoulder bursitis, and 
hyperlipoproteinemia are unrelated to service, including 
claimed exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code (DC) 9411 (2007).

2. The August 1986 and June 1992 rating decisions are final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).

3.  New and material evidence having not been received, the 
claims for service connection for angina pectoris, peptic 
ulcer disease, anxiety neurosis, right shoulder lipoma, 
respiratory problems, liver cirrhosis, pancreatitis, bone 
cyst, muscle aches, joint and bone aches, impotence, gall 
bladder injury, back pain, knee pain, and elbow pain are not 
reopened. 38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).

4.  Headaches and nervous system malfunction, visual 
disabilities, osteoarthritis, right shoulder bursitis, and 
hyperlipoproteinemia were not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

In cases of disability ratings, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The veteran is currently evaluated as 50 percent disabled for 
PTSD.  In order to warrant a 70 percent rating, the evidence 
must show the following:

occupational and social impairment is 
present with deficiencies in most areas, 
such as work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and an inability to 
establish and maintain effective 
relationships.  

In addition, in evaluating psychiatric disabilities the VA 
has adopted the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.  Under 
DSM-IV, a Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).

Here, the veteran filed a claim for an increased rating for 
his PTSD in July 2003.  Based on the evidence of record, the 
Board finds the veteran's service-connected PTSD is 
manifested by no more than "difficulty" in establishing and 
maintaining effective relationships.

Significantly, the report of a September 2003 VA mental 
disorders examination indicated subjective complaints of 
intrusive thoughts, nightmares, hypervigilance, and easy 
startle reflex.  These complaints were described as moderate 
in nature with a frequency of about twice per week.  

Objectively, the veteran was found to be of neutral mood, 
blunted affect, and normal speech with no perceptual 
problems.  His thought process and content were normal and he 
was oriented to person, place, and time.  His insight, 
judgment, and impulse control were fair.  He exhibited no 
suicidal or homicidal ideations.  

He was assigned a GAF score of 55, indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks).  The examiner found that his 
psychiatric symptoms did not prevent the veteran from 
attaining employment, and that he was currently unemployed 
due to physical ailments.  

The veteran was afforded a VA PTSD examination in February 
2007.  Subjective complaints included nightmares, 
hypervigilance, easy startle reflex, depression, and anxiety, 
which were described as moderate in nature.  

Objectively, the veteran exhibited neutral mood, appropriate 
affect, and normal speech.  His thought process and thought 
content were normal and there was no homicidal or suicidal 
ideation.  He was oriented to person, time, and place.  His 
insight, judgment, and impulse control were fair.  

The examiner assessed him with a GAF score of 50, indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting); however, the 
examiner also described his symptoms as "moderate."

VA outpatient treatment records dated from November 2003 to 
April 2006 reveal diagnoses of PTSD and recurrent depression.  
The veteran consistently reported feelings of nervousness, 
tenseness, hypervigilance, and apprehensiveness from war-
related memories or flashbacks.  However, the attending 
psychiatrist assessed him with a GAF score of 65, indicating 
some mild symptoms (e.g., depressed mood and mild insomnia).  
He was found not to be acutely psychotic or directly 
dangerous to himself or others.  

At his Travel Board hearing, the veteran testified that he 
regularly attended vocational rehabilitation therapy three 
times per week and managed his household affairs reasonably 
well.  

The Board notes a May 2007 correspondence from the Assistant 
Chief Medical Administrator of the VA Medical Center in 
Lyons, New Jersey, opining that the veteran's advancing age 
combined with references of flashbacks to his war experiences 
should warrant an increase in his PTSD rating.  However, this 
correspondence was received prior to the May 2007 rating 
decision which increased the veteran's PTSD rating from 30 
percent to 50 percent disabling.  

The veteran now claims he is entitled to a 100 percent 
disability rating for his PTSD because he was found to be 
permanently and totally disabled by the Social Security 
Administration and State of New Jersey.  However, review of 
the record reveals that he was awarded disability benefits 
commencing in September 1987 due to chest pain, functional 
low back syndrome, disc space narrowing of the lumbosacral 
spine, chronic bursitis of the right shoulder, and cervical 
radiculopathy.  There is no indication that the veteran's 
disability benefits were granted due to his service-connected 
PTSD or other psychological disorder.  

Furthermore, the objective evidence of record does not show 
that he has suicidal ideation or obsessional rituals, is 
unable to communicate through speech, exhibits near-
continuous panic attacks or depression, cannot function 
independently, is disoriented, or unable to maintain his own 
personal hygiene.  As a result of the foregoing, the picture 
of overall symptoms of PTSD displayed by the veteran during 
the period on appeal more nearly approximate the current 50 
percent rating.

In addition, the Board has considered the veteran's 
statements regarding his service-connected PTSD.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The Board notes that, by correspondence dated June 2007, the 
veteran alleged that the February 2007 VA PTSD examiner 
misstated or mischaracterized several items on his 
examination report, including the fact that his ex-wife had 
not died.  However, based on the existence of similar 
findings and diagnoses in other pieces of contemporaneous 
evidence, such as VA psychiatric treatment records dated from 
November 2003 to April 2006, the Board finds the final 
conclusions and diagnoses of the February 2007 examiner to be 
credible.  

In this case, the Board has considered whether staged ratings 
are appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Additionally, as the preponderance of the evidence is against 
the claim for an increased rating, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his PTSD, 
alone, has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  

As indicated above, although the veteran is unemployed and 
has been receiving disability benefits since September 1987, 
these were from non-service-connected disabilities.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Service Connection Claims

New and Material Evidence for Angina Pectoris, Peptic Ulcer 
Disease, Anxiety Neurosis, Right Shoulder Lipoma, Respiratory 
Problems, Liver Cirrhosis, Pancreatitis, Bone Cyst, Muscle 
Aches, Joint and Bone Aches, Impotence, Gall Bladder Injury, 
Back Pain, Knee Pain, or Elbow Pain, Claimed as Secondary to 
Radiation Exposure

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R § 3.156(a) (2007) (in effect for claims 
filed on or after August 29, 2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

As a procedural matter, the veteran submitted his original 
claims for service connection for a heart condition, stomach 
condition, and nervous condition, all claimed as secondary to 
radiation exposure, in March 1986.  The RO denied the claims 
in an August 1986 rating decision because service medical 
records revealed no evidence of treatment for a heart 
condition, stomach condition, or nervous condition in 
service, and these conditions were not considered radiogenic 
diseases under VA regulation.  

Evidence of record at the time of the August 1986 rating 
decision consisted of the veteran's service medical records, 
a March 1986 VA hospital summary, and a written statement 
submitted by the veteran in March 1986.  

Although the veteran was notified of the denial, he did not 
initiate a formal appeal.  Therefore, the RO's decision of 
August 1986 is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

The veteran submitted his additional claims for service 
connection for right shoulder lipoma, respiratory problems, 
liver cirrhosis, pancreatitis, a bone cyst, muscle aches, 
joint and bone aches, impotence, a gall bladder injury, back 
pain, knee pain, and elbow pain, all as secondary to 
radiation exposure, in March 1992.  The RO denied the claims 
in a June 1992 rating decision because service medical 
records revealed no evidence of treatment for these 
conditions in service, and they were not considered 
radiogenic diseases under VA regulation.  

Evidence of record at the time of the June 1992 rating 
decision consisted of the veteran's service medical records, 
a May 1992 personal hearing transcript, multiple articles on 
radiation exposure, hospital records dated from December1984 
to January 1985, private medical records dated in 
December1973, VA outpatient treatment records dated from 
April 1983 to August 1988, a March 1986 VA hospital summary, 
Social Security Administration (SSA) records received in 
March 1989, and various written statements submitted by the 
veteran.  

Although the veteran was notified of the denial, he did not 
initiate a formal appeal.  Therefore, the RO's decision of 
June 1992 is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

On August 30, 2001, the veteran filed the claims now on 
appeal.  The RO found that he had not submitted the new and 
material evidence necessary to reopen his claims.  However, 
the Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7l05(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim for service 
connection for bilateral hearing loss.

Evidence received since the August 2002 rating decision 
includes various written statements from the veteran, a 
September 2003 VA general examination, a September 2003 VA 
mental disorders examination, an August 2004 VA neurological 
examination, an August 2004 VA eye examination, VA treatment 
records dated from November 2003 to May 2007, an August 2003 
news article, and a May 2007 letter from the Assistant Chief 
Medical Administrator of the VA Medical Center in Lyons, New 
Jersey.

The Board finds that this evidence is not new and material 
within the meaning of 38 C.F.R. § 3.l56(a).  Specifically, 
the veteran's written statements and testimony explaining his 
theory that the aforementioned conditions are related to 
radiation exposure in service are cumulative of statements 
made in previously submitted statements and theories implicit 
in his claims.

Further, the Board notes that the veteran's statements and 
testimony offered his personal opinion that the conditions 
are related to service.  However, where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.   Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App.492, 494 (1992).  Therefore, the veteran's personal 
assertion that his conditions are secondary to radiation 
exposure in service is not competent evidence and does not 
raise a reasonable possibility of substantiating the claims.

Next, VA treatment records, VA examinations, and the August 
2003 news article are new, but do not include a competent 
opinion that relates the claimed conditions to radiation 
exposure.  Similarly, the May 2007 letter from the Assistant 
Chief Medical Administrator consists of a request for an 
increase in the veteran's overall compensation benefits for 
PTSD and tinnitus, and does not deal with the service 
connection claims involving radiation exposure.  Service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In this case, none of the medical evidence of record 
establishes a nexus between the veteran's angina pectoris, 
peptic ulcer disease, anxiety neurosis, right shoulder 
lipoma, respiratory problems, liver cirrhosis, pancreatitis, 
bone cyst, muscle aches, joint and bone aches, impotence, 
gall bladder injury, back pain, knee pain, or elbow pain and 
his period of active service.  Therefore, this evidence does 
not raise a reasonable possibility of substantiating the 
claims and is not new and material. 38 C.F.R. § 3.156(a).

In sum, the Board finds that no new and material evidence has 
been received to reopen the claims for angina pectoris, 
peptic ulcer disease, anxiety neurosis, right shoulder 
lipoma, respiratory problems, liver cirrhosis, pancreatitis, 
bone cyst, muscle aches, joint and bone aches, impotence, 
gall bladder injury, back pain, knee pain, or elbow pain; 
therefore, the application to reopen is denied.

Service Connection for Headaches and Nervous System 
Malfunction, Visual Disabilities, Osteoarthritis, Right 
Shoulder Bursitis, and Hyperlipoproteinemia, Claimed as 
Secondary to Radiation Exposure

The veteran also seeks service connection for headaches and 
nervous system malfunction, visual disabilities, 
osteoarthritis, right shoulder bursitis, and 
hyperlipoproteinemia, all as due to radiation exposure.  
Claims based upon exposure to ionizing radiation are governed 
by separate regulations and each provides a separate and 
distinct basis for establishing service connection based on 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 
3.311 (2007).  

Initially, the Board finds that service connection for 
hyperlipoproteinemia is not in order.  Although post-service 
medical records show elevated lipid levels, service 
connection may only be granted for current disability; when a 
disability is not shown, there may be no grant of service 
connection.  Regardless of whether the veteran currently has 
elevated lipid levels, service connection is granted only for 
disability.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In essence, abnormal lipid levels as laboratory findings only 
are not productive of disability.  The veteran has undergone 
a work-up of his abnormal laboratory results but no 
definitive diagnosis has been offered.  Furthermore, as noted 
by the Court, "this definition comports with the everyday 
understanding of disability, which is defined as an 
'inability to pursue an occupation because of physical or 
mental impairment'."  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  

In this case, there are abnormal findings, but no competent 
evidence has suggested the presence of a disability as 
defined in Hunt.  Absent a showing of disability, the appeal 
for hyperlipoproteinemia must be denied as a matter of law.  

With respect to the remaining service connection claims, 
under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed on a radiation basis for certain specified diseases 
when the disease becomes manifest in a "radiation-exposed 
veteran" who participated in a "radiation-risk activity."  
See also 38 U.S.C.A. § 1112(c) (West 2002).  

On the other hand, the veteran may establish a claim under 38 
C.F.R. § 3.311 if he was exposed to ionizing radiation while 
in service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2007).  
For the purpose of this analysis, radiogenic diseases include 
those diseases listed under 38 C.F.R. § 3.311(b)(1).  

A third basis to establish direct service connected.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Turning first to the provisions of 38 C.F.R. § 3.309, the 
Board finds that the evidence does not support his claims.  
Significantly, without reaching the issue of whether the 
veteran participated in a radiation-risk activity, the 
evidence does not show that he is currently diagnosed with 
one of the diseases specific to radiation-exposed veterans 
(which essentially includes various cancers).  His claims 
focus on the development of headaches and nervous system 
malfunction, visual disabilities, osteoarthritis, and right 
shoulder bursitis, which are not included among the medical 
conditions listed in 38 C.F.R. § 3.309(d).  This fact alone 
is sufficient to deny the claims based on the provisions of 
38 C.F.R. § 3.309.

Next, the Board finds that the veteran has failed to meet the 
threshold elements of 38 C.F.R. § 3.311(b), which require 
exposure to ionizing radiation, and the development of a 
radiogenic disease five or more years after exposure.  
Significantly, headaches and nervous system malfunction, 
osteoarthritis, and right shoulder bursitis are not listed as 
radiogenic diseases under the regulations.  

Further, although posterior subcapsular cataracts is listed 
among the applicable radiogenic diseases, in an August 2004 
eye examination the veteran's visual disabilities were 
diagnosed as refractive error and dense asteroid hyalosis OS 
with complaints of floaters.  

Moreover, he has not submitted competent scientific or 
medical evidence that his current headaches and nervous 
system malfunction, visual disabilities, osteoarthritis, and 
right shoulder bursitis are the result of a radiogenic 
disease.  Accordingly, the Board need not reach the issue of 
dose estimation.

The Board has also considered the veteran's claims on a 
direct basis under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  See 38 U.S.C.A. § 1110 (West 2002).  In this regard, 
the Board finds no in-service reference to headaches and 
nervous system malfunction, visual disabilities, 
osteoarthritis, or right shoulder bursitis.  Significantly, 
the April 1946 separation examination indicated that his 
nervous system, spine, and extremities were within normal 
limits.  His vision was 20/20 bilaterally.  

Moreover, there are no post-service complaints or treatment 
for these conditions for many years after discharge.  As such 
the provisions of 38 C.F.R. §§ 3.307, 3.309 establishing 
service connection based on certain chronic diseases, by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service are not for application.    

The veteran testified at his Travel Board hearing that he 
began to experience pain in his bones and joints in addition 
to anxiety in 1956.  However, there is no objective evidence 
of treatment until a December 1973 chiropractic treatment 
record in which the veteran complained of low back pain.  
Evidence of complaints of treatment of the remaining 
conditions do not appear until the 1980s.

The Board places significant probative value on the multi-
decade gap between discharge from military service and the 
first reported medical history of any of the claimed 
conditions and finds that the post-service symptomatology is 
too remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in April 
1946 and the first objective evidence of the claimed 
conditions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).

Next, there is no evidence establishing a medical nexus 
between his current diagnoses of headaches and nervous system 
malfunction, visual disabilities, osteoarthritis, or right 
shoulder bursitis and military service.  Accordingly, the 
Board finds that the claims must be denied on a direct basis.

IV.  Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the appellant in May 2002 and 
July 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied. 

Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2002, September 2003, and July 
2004 that fully addressed all four notice elements and were 
sent prior to the initial RO decisions in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that he had actual knowledge of the rating 
element of his claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

In that same letter, he was provided with notice that 
disability ratings were assigned a rating from 0 to 100 
percent under the schedule for evaluating disabilities as 
published in the Code of Federal Regulations, that disability 
ratings may be assigned at other levels, and that the nature 
and symptoms, severity and duration, and impact on employment 
were considered in determining disability ratings.  

Further, the veteran was informed that he should provide 
evidence reflecting the level of his disability, and provided 
examples of the type of evidence he could submit.  In fact, 
additional evidence was submitted and considered in rendering 
the decision.  He was also notified of the type of evidence 
necessary to establish an effective date for the disability 
on appeal; however, any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Although the Dingess letter was not sent before the initial 
RO decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a June 2007 supplemental statement of the 
case after the notice was provided.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The veteran submitted 
several personal statements, news articles, a December 1973 
private chiropractor record, and was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

In addition, the appellant was afforded VA medical 
examinations in September 2003, August 2004, and February 
2007.  Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating for PTSD in excess of 50 percent is denied.   

The application to reopen a claim of entitlement to service 
connection for right shoulder lipoma, claimed as secondary to 
radiation exposure, is denied.

The claim for entitlement to service connection for headaches 
and nervous system malfunction, claimed as secondary to 
radiation exposure, is denied.

The claim for entitlement to service connection for visual 
disabilities, claimed as secondary to radiation exposure, is 
denied.

The claim for entitlement to service connection for 
osteoarthritis, claimed as secondary to radiation exposure, 
is denied.

The claim for entitlement to service connection for right 
shoulder bursitis, claimed as secondary to radiation 
exposure, is denied.

The claim for entitlement to service connection for 
hyperlipoproteinemia, claimed as secondary to radiation 
exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for angina pectoris with hypertension, claimed as 
secondary to radiation exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for peptic ulcer disease, claimed as secondary to 
radiation exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for anxiety neurosis, claimed as secondary to 
radiation exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for respiratory problems, claimed as secondary to 
radiation exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for liver cirrhosis, claimed as secondary to 
radiation exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for pancreatitis, claimed as secondary to 
radiation exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for a bone cyst, claimed as secondary to radiation 
exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for muscle aches, claimed as secondary to 
radiation exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for joint and bone aches, claimed as secondary to 
radiation exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for impotence, claimed as secondary to radiation 
exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for a gall bladder injury, claimed as secondary to 
radiation exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for back pain, claimed as secondary to radiation 
exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for knee pain, claimed as secondary to radiation 
exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for elbow pain, claimed as secondary to radiation 
exposure, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


